DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1 - 9 have been considered but are moot because the new ground of rejection does not rely on the figures/embodiment of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 7, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Seki et al. (U.S. PG Pub # 20150048574).

Regarding claim 1, Seki discloses a seal ring (figs 19 - 23) for sealing an annular gap between a shaft and a shaft hole into which the shaft is inserted (gap between 4000 and 4100), the seal ring being annular around an axis (2000 is annular), the seal ring comprising:

an outer peripheral surface facing an outer periphery side (outer surface of 2000), the outer peripheral surface being annular around the axis (outer surface of 2000 is annular); and

a plurality of recessed parts (2220) being formed in such a way as to be spaced apart from each other in a circumferential direction of the seal ring (2220 spaced apart circumferentially), the plurality of recessed parts being recessed from the outer peripheral surface toward an inner periphery side (2220 from outside to inside),

each of the plurality of recessed parts extends, in a direction of the axis, from one side surface to a position which does not reach another side surface (2220 expands from the right side surface of 2000 to a position which does not reach the left side surface of 2000, fig 22), and

the outer peripheral surface includes: a contact surface (2210) between the another side surface and the position which does not reach the another side surface (2210 between left side surface and the position which does not reach left side surface fig 22), the contact surface being an annular surface (2210 is annular) that extends linearly in a direction parallel to the circumferential direction (2210 is annular and linear in a direction parallel to the circumferential direction); and rib surfaces (2211), each of which is a surface extending between the one side surface and the position which does not reach the another side surface in the direction of the axis, respectively between mutually neighboring recessed parts in the circumferential direction (2211 between the right side surface and the position which does not reach left side surface in the axial direction).

Regarding claim 2, Seki discloses the seal ring, wherein the rib surfaces are arranged at equal intervals in the circumferential direction (2211 at equal intervals circumferentially, fig 21).

Regarding claim 7, Seki discloses the seal ring, wherein a cross sectional shape of the rib surface in a surface along the axis is rectangular (2211 is rectangular).
Regarding claim 8, Seki discloses the seal ring, wherein the recessed parts have a rectangular shape as viewed from the outer peripheral side in a radial direction (2220 have rectangular shape).
Regarding claim 9, Seki discloses the seal ring, wherein the rib surface extends in a direction orthogonal to the direction of the contact surface (2211 orthogonal to the direction of 2210). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Seki in view of Huo (CN 104930193).

Regarding claim 5, Seki discloses the seal ring.
Seki does not disclose wherein the bottom surface is a curved surface.
However, Huo teaches wherein the bottom surface is a curved surface (bottom surface of 8, figs 18 and 19 is curved).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the bottom surface of Seki with that of Huo to provide a smoother surface for the fluid in the grooves.

Regarding claim 3, Seki discloses the seal ring, wherein each of the plurality of  recessed parts includes a bottom surface being a surface facing the outer periphery side (2220 have bottom surfaces facing outwardly).
Seki does not disclose wherein the bottom surface extends from one end of a respective one of the plurality of  recessed parts in the circumferential direction to another end of the respective one of the plurality of recessed parts in the circumferential direction while inclining with respect to at least one of the rib surfaces such that the bottom surface is depressed.
However, Huo teaches wherein the bottom surface extends from one end of a respective one of the plurality of  recessed parts in the circumferential direction to another end of the respective one of the plurality of recessed parts in the circumferential direction while inclining with respect to at least one of the rib surfaces such that the bottom surface is depressed (bottom surface of 8 from one end to another end while inclining, bottom surface is depressed, figs 18 and 19).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the bottom surface of Seki with that of Huo to provide a smoother surface for the fluid in the grooves.

Regarding claim 4, the combination of Seki and Huo discloses the seal ring, wherein the bottom surface is a plane surface (plane bottom surface of 2220 as seen in Seki fig 22).

Regarding claim 6, Seki discloses the seal ring, wherein each of the recessed parts includes a bottom surface being a surface facing the outer periphery side (bottom surfaces of 2220 facing outwardly).
Seki does not disclose wherein the bottom surface is recessed toward the inner periphery side from both ends of a respective one of the plurality of recessed parts in the circumferential direction such that the bottom surface is depressed.
However, Huo teaches wherein the bottom surface is recessed toward the inner periphery side from both ends of a respective one of the plurality of recessed parts in the circumferential direction such that the bottom surface is depressed (bottom surface of 8 from one end to another end, bottom surface is depressed, figs 18 and 19).
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to modify the bottom surface of Seki with that of Huo to provide a smoother surface for the fluid in the grooves.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. SUSMITHA KONERU whose telephone number is (571)270-5333.  The examiner can normally be reached on Monday – Friday from 9 A.M. – 4 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Christine Mills can be reached on 571.272.8322.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.S.K/Examiner, Art Unit 3675                                                                                                                                                                                                        
	
	
/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675